ORDER

PER CURIAM:
Claimant Brad Fritz appeals from an order issued by the Labor and Industrial Relations Commission denying his petition for reassessment of overpaid unemployment benefits. After a thorough review of the record, we concluded that the Commission’s order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).